DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 09/02/2021, the following has occurred: Claim(s) 1-5 and 7-8 have been amended. Claim(s) 13-20 have been newly added. 
Claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner (US 4743317 A) in view of Steinwandel (US 20150167130 A1). 
Regarding claim 1, Skinner discloses a method for manufacturing a part
wherein the filler metal takes the form of a powder (particles, abstract), results in a melting (molten aluminum based alloy) followed by a solidification (quenching is performed on 
wherein the filler metal is an aluminum alloy (aluminum based alloy, Col 2 lines 63-65) that comprises at least the following alloying elements: 
- Si, according to a weight fraction from 4% to 15% (aluminum alloy can have silicon in ranges from 1.5-10 wt %, Col 2 lines 55-56); 
- Fe, according to a weight fraction from 2% to 15% (aluminum alloy can have iron in ranges from 7-15 wt %, Col 2 lines 55-56).
Skinner does not disclose manufacturing said part comprising a formation of successive solid metal layers, superimposed on one another, 
each layer describing a pattern defined from a numerical model, 
each layer being formed by the deposition of a metal, referred to as a filler metal, the filler metal being subjected to an input of energy so as to melt and 
constitute, by solidifying, said layer, wherein the filler metal takes the form of said powder, of which the exposure to an energy beam
Steinwandel discloses an aluminum alloy composition in a powder form (nanoparticles, par. 94) that can have both silicon and iron in its composition, wherein the silicon can be within the range of 10-30% wt (par. 34) and iron can be within the range of 1-8% wt (par. 38), wherein part including a formation of successive solid metal layers, superimposed on one another (additive layer manufacturing, par. 17), 
each layer describing a pattern defined from a numerical model (one of ordinary skill in the art would know that in additive layer manufacturing that the layers can be defined by a numerical model), 

constitute, by solidifying, said layer, wherein the filler metal takes the form of a powder (nanoparticles, par. 94), of which the exposure to an energy beam results in a melting (aluminum alloy melt formed by means of laser beam, par. 95), 
solidification in such a way as to form a solid layer (it is understood by the examiner that when the alloy melt is cooled to room temperature it is a solid material),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skinner to incorporate the teachings of Steinwandel and use additive manufacturing to melt the metal powder. The benefits of using additive manufacturing, particularly, energy based sintering is well known to one of ordinary skill in the art. Additive manufacturing can produce complex metal parts that are difficult with traditional casting methods.
Regarding claim 2, Skinner in view of Steinwandel discloses the method according to claim 1, wherein the aluminum alloy comprises at least one element chosen from among: 
- Mn, according to a weight fraction from 0.1% to 5%, 
- Ti, according to a weight fraction from 0.01 % to 5% (at least one element can be Ti with ranges between 1.5-10% weight fraction, abstract; where it is understood by the examiner that the alloy can include Si and Ti, and both can have a weight fraction between 1.5-10%); 
- V, according to a weight fraction from 0.1% to 5% (at least one element can be V with ranges between 1.5-10% weight fraction, abstract; where it is understood by the examiner that the alloy can include Si and V, and both can have a weight fraction between 1.5-10%);  


- Cr, according to a weight fraction from 0.05% to 5%;
- Hf, according to a weight fraction from 0.05% to 5%.  
Regarding claim 3, Skinner in view of Steinwandel discloses the method according to claim 1 wherein the aluminum alloy comprises at least one element chosen from among: 
- Ag, according to a weight fraction from 0.1 to 1%; 
- Li, according to a weight fraction from 0.1 to 2%; 
- Zn, according to a weight fraction from 0.1 to 1% (at least one element can be Zn with ranges between 1.5-10% weight fraction, abstract; where it is understood by the examiner that the alloy can include Si and Zn, and both can have a weight fraction between 1.5-10%);   
Regarding claim 4, Skinner in view of Steinwandel does not disclose the method according to claim 1, wherein the aluminum alloy comprises also the element Mg according to a weight fraction from 0.1 to 7%. 
Steinwandel discloses wherein the aluminum alloy comprises also the element Mg according to a weight fraction from 0.1 to 7% (aluminum alloy can additionally have magnesium in an amount of 0.5-2.5% by weight, par. 36) and from 0.5 to 5%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skinner in view of Steinwandel to incorporate the further teachings of Steinwandel and include magnesium in the alloy. Doing so would have the benefit of reducing the specific density (par. 36, Steinwandel).
Regarding claim 5, Skinner in view of Steinwandel discloses the method according to claim 1 wherein the aluminum alloy comprises also at least one element chosen from among: 
- W, Nb, Ta, Y, Yb, Nd, Er, with a fraction of at least 0.1% and of at most 5% (at least one element can be Y with ranges between 1.5-10% weight fraction, abstract; where it is understood by the examiner that the alloy can include Si and Y, and both can have a weight fraction between 1.5-10%);   
Regarding claim 6, Skinner in view of Steinwandel discloses the method according to claim 1 wherein the aluminum alloy comprises also at least one element chosen from among Co and Ni with a weight fraction of at least 0.1% and of at most 7% (at least one element can be Ni with ranges between 1.5-10% weight fraction, abstract; where it is understood by the examiner that the alloy can include Si and Ni, and both can have a weight fraction between 1.5-10%).  
Regarding claim 7, Skinner in view of Steinwandel discloses the method according to claim 1, wherein the aluminum alloy comprises also at least one element chosen from among:  6

- La, Ce or mishmetal, with a weight fraction of at least 0.1% and of at most 12% (at least one element can be Ce with ranges between 1.5-10% weight fraction, abstract; where it is understood by the examiner that the alloy can include Si and Ce, and both can have a weight fraction between 1.5-10%);   
Regarding claim 9, Skinner in view of Steinwandel discloses the method according to claim 1, including, after the formation of the layers, 
- a solution heat treatment followed by quenching and aging (quenching, abstract), or 
- a heat treatment typically at a temperature of at least 100°C and of at most 400C, 
- and/or a hot isostatic compression.  

Regarding claim 10, Skinner in view of Steinwandel discloses a metal part obtained by a method of claim 1 (combination of Skinner in view of Steinwandel would result in the metal part).
Regarding claim 11, Skinner in view of Steinwandel discloses the metal part according to claim 10 comprising, in a raw state of manufacture, a Vickers hardness Hv 0.1 of at least 160 (the combination of Skinner in view of Steinwandel results in the metal part of claim 10, therefore, the resulting material properties of hardness would be inherent).  
Regarding claim 13, Skinner in view of Steinwandel discloses the method according to claim 1, wherein the aluminum alloy comprises at least one element chosen from among: 
- Mn, according to a weight fraction from 0.1% to I%; 
- Ti, according to a weight fraction from 0.1 % to I %; 
- V, according to a weight fraction from 0.1% to 2% (at least one element can be V with ranges between 1.5-10% weight fraction, abstract; where it is understood by the examiner that the alloy can include Si and V, and both can have a weight fraction between 1.5-10%); 
- Zr, according to a weight fraction from 0.1 % to 2% (at least one element can be Zr with ranges between 1.5-10% weight fraction, abstract; where it is understood by the examiner that the alloy can include Si and Zr, and both can have a weight fraction between 1.5-10%); 
- Cr, according to a weight fraction from 0.1 % to 2%; 
- Hf, according to a weight fraction from 0.1% to 2%.
Regarding claim 14, Skinner in view of Steinwandel does not disclose the method according to claim 1, wherein the aluminum alloy comprises also the element Mg according to a weight fraction from 0.5 to 5%.
Steinwandel discloses wherein the aluminum alloy comprises also the element Mg according to a weight fraction from 0.5 to 5% (aluminum alloy can additionally have magnesium in an amount of 0.5-2.5% by weight, par. 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skinner in view of Steinwandel to incorporate the further teachings of Steinwandel and include magnesium in the alloy. Doing so would have the benefit of reducing the specific density (par. 36, Steinwandel).
Regarding claim 15, Skinner in view of Steinwandel discloses the method according to claim I, wherein the aluminum alloy comprises also at least one element chosen from among: - W, Nb, Ta, Y, Yb, Nd. Er. with a fraction of at least 0.1% and of at most 2% (at least one element can be Y with ranges between 1.5-10% weight fraction, abstract; where it is understood by the examiner that the alloy can include Si and Y, and both can have a weight fraction between 1.5-10%).
Regarding claim 16, Skinner in view of Steinwandel discloses the method according to claim 1, wherein the aluminum alloy comprises also at least one element chosen from among: 
- La, Ce or mishmetal, with a weight fraction of at least 0.1% and of at most 2% (at least one element can be Ce with ranges between 1.5-10% weight fraction, abstract; where it is understood by the examiner that the alloy can include Si and Ce, and both can have a weight fraction between 1.5-10%).
Regarding claim 18, Skinner in view of Steinwandel discloses the method according to claim 1. wherein the aluminum alloy comprises at least the following alloying elements: 
- Si, according to a weight fraction from 6% to 7% (aluminum alloy can have silicon in ranges from 1.5-10 wt %, Col 2 lines 55-56); 

Regarding claim 19, Skinner in view of Steinwandel discloses the metal part according to claim 10 comprising, in a raw state of manufacture, a Vickers hardness Hv0.I of at least 180 (the combination of Skinner in view of Steinwandel results in the metal part of claim 10, therefore, the resulting material properties of hardness would be inherent).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner in view of Steinwandel and Colin (US 20160175929 A1). 
Regarding claim 8, Skinner in view of Steinwandel does not disclose the method according to claim 1, wherein the aluminum alloy comprises also at least one element chosen from among: - Bi, Sr, Ba, Ca, Sb, P and B, with a weight fraction of at least 0.01 % and of at most 1 %.  
Colin discloses a process for additively manufacturing aluminum alloys, wherein the alloy comprises also at least one element chosen from among: - Bi, Sr, Ba, Ca, Sb, P and B, with a weight fraction of at least 0.01 % and of at most 1 % (boron can be added into aluminum alloys in small quantities as refiners, par. 147, and boron can have a weight percent of 0.2-1%, par. 149; additionally, phosphrous is also known for being used for nucleation of Si in aluminum alloys).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skinner in view of Steinwandel to incorporate the teachings of Colin and use include boron in the aluminum alloy composition. Doing so would have the benefit of increasing the number of grains and reduce hot cracking. Though Colin does not disclose including boron with an aluminum alloy containing silicon and iron, the effect of . 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner (US 4743317 A). 
Regarding claim 12, Skinner discloses a powder (particles, abstract) comprising an aluminum alloy (aluminum based alloy, Col 2 lines 63-65) comprising at least the following alloying elements: 
- Si, according to a weight fraction from 4% to 20% (aluminum alloy can have silicon in ranges from 1.5-10 wt %, Col 2 lines 55-56); 
- Fe, according to a weight fraction from 2% to 15% (aluminum alloy can have iron in ranges from 7-15 wt %, Col 2 lines 55-56). 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner in view of Steinwandel, Choi (US 20200056269), and Takagi (US 20090041616). 
Regarding claim 17, Skinner in view of Steinwandel discloses the method according to claim 1, wherein the aluminum alloy comprises at least the following alloying elements: 
- Si, according to a weight fraction from 5% to 8% (aluminum alloy can have silicon in ranges from 1.5-10 wt %, Col 2 lines 55-56); 
- Fe, according to a weight fraction from 6% to 10% (aluminum alloy can have iron in ranges from 7-15 wt %, Col 2 lines 55-56); 
- V, according to a weight fraction from 1-1.5%; 
- Mn, according to a weight fraction of 0.1-0.5%.
Choi discloses an aluminum alloy which can be made into a powder for 3D printing (par. 20) where the aluminum alloy has silicon, iron, and manganese. The manganese has a 0.4 wt%-4 wt% (par. 10).
 and include manganese in the alloy composition with a range of 0.4 wt% to 4 wt%. Manganese has a solid-solution strengthening effect, fine precipitate effect, and ductility improvement effect on the aluminum alloy (par. 13, Choi).
Skinner in view of Steinwandel and Choi does not disclose 
- V, according to a weight fraction from 1-1.5%; 
Takagi discloses an aluminum alloy can contain manganese, silicon, and iron (abstract) wherein vanadium has a percent by mass of 0.5% to 5% (abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skinner in view of Steinwandel and Choi to incorporate the teachings of Takagi. Doing so would have the benefit of forming Al—V intermetallic compounds which acts to improve the strength at high temperatures, i.e. heat resistance (par. 52, Takagi).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner in view of Steinwandel and Wentland (US 20170016096 A1). 
Regarding claim 20, Skinner in view of Steinwandel does not disclose the method according to claim 1, wherein the powder filler metal comprises at least one of the following characteristics: 
- average particle size from 10 to 100 um; 
- spherical shape as determined by a morphogranulometer; 
- porosity from 0 to 2% by volume.
Wentland discloses an additive manufacturing method for aluminum alloy, where the aluminum alloy powder can range from 10 um to 100 um.
. One of ordinary skill in the art would know that the powder filler metal for aluminum alloy can have a particle size range from 10 um to 100 um.
Response to Arguments
Applicant's arguments filed as Remarks on 09/02/2021 have been fully considered but they are not persuasive. 
Applicants makes the following arguments that Skinner in view of Steinwandel and Colin does not read on applicant’s invention.
Background: Applicants argue that the claimed alloy composition and method result in as good, if not better properties, as well as optimized method and improved productivity, compared to an alloy of the prior art.
Examiner’s response: the prior art discloses the same composition and method as applicant’s claimed composition and method, therefore the improved material properties would be inherent. The prior art also discloses the same method and would, therefore, would experience the same optimized method and improved productivity as claimed by the applicants.
No Prima Facie case of Obviousness: 
Applicants argue Skinner and Steinwandel are directed to alloys and products having properties at different temperature applications, and thus, there are no motivations for one of ordinary skill in the art to combine the two cited references.
Examiner’s response: Skinner discloses in the abstract that the alloys of the invention can form a metal article with high strength and good ductility at both room temperature and elevated temperatures. Steinwandel discloses a light metal 
Applicants argue Skinner would not motivate one of ordinary skill in the art to incorporate silicon at the claimed 4-15% Si. While Skinner generally teaches that a group of elements, which have Si, can range between 1.5-10 wt%, Skinner only discuss the composition of silicon more specifically at 0.5-2wt%.
Examiner’s response: While it is true that Skinner gives a specific example of the benefit of including 0.5-2wt% Si, Skinner still discloses in the abstract that silicon is among a group of elements that can have a weight range that falls between 1.5-10 wt%. The preferred embodiments disclosed by Skinner does not teach away from the inclusion of Si and does not negate the teaching that Si can have a range of 1.5-10 wt% in an aluminum alloy.
The cited references do not teach or suggest the claimed method: Applicants argue that Steinwandel simply discloses a list of nearly all existing methods but gives no way of using them. Steinwandel does not teach or suggest an aluminum alloy in the form of a powder, but instead in the form of a melt, that could be produced by means of a plurality of different heat sources. And there are no clear links as to how additive manufacturing can be used to melt the powder.
Examiner’s response: Steinwandel discloses that the light material (nanoparticles + aluminum alloy) can be produced through a powder bed method and that aluminum alloy is typically produced in powder or wire form (par. 88). One of ordinary skill in the art would know that powder bed methods have a bed of metal powder being melted by some energy source and based on 
The cited references do not teach or suggest claims 11 and 19: Applicants argue that the office has not demonstrated that the cited references teach or suggest the claimed method and composition, and have not met the high burden for providing that the hardness properties would flow from the prior art’s method. Additionally, the products of the cited references would not inherently possess the improved properties.
 Examiner’s response: If applicant’s composition and method disclosed in the claims result in the unexpected and surprising material properties, then the material property is inherent and necessarily flows from the claimed composition and method. Therefore, if the prior art discloses the same composition and method, the material property is inherent and would possess the same and improved properties.
Unexpected results: Applicants claim that the composition and method provided results in unpredictable and surprising effects in terms of porosity and hardness. 
Examiner’s response: If applicant’s composition and method disclosed in the claims result in the unexpected and surprising material properties, then the material property is inherent and necessarily flows from the claimed composition and method. Therefore, if the prior art discloses the same composition and method, the material property is inherent and would possess the same and improved properties.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761